DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the amount of the gas blown toward the trailing end portion of the thin paper is half of the amount of the gas blown toward the trailing end portion of the plain paper”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: output means, stacking means, blow-out means in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0272456 to KURITA.

KURITA teaches:
(claim 1)	A post-processing device comprising (FIG.9): 
an output unit 40 comprising output rollers and outputting a medium (e.g. A4L sheet); 
a stacking unit 2 comprising an output tray 30 and on which the medium that is output is stacked; and 
a blow-out unit  comprising a blowing device at least including a fan 52, wherein the blow-out unit is disposed below the output unit and that blows gas toward the medium that is output, 
wherein an amount of the gas blown is adjusted in accordance with a type of the medium [0008], 
wherein an amount of the gas blown toward a trailing end portion of a thin paper is less than an amount of the gas blown toward a trailing end portion of a plain paper [, 
wherein the thin paper is the medium having a basis weight that is less than a predetermined first threshold (e.g. 105 gsm), the plain paper is the medium having a basis weight that is greater than or equal to the first threshold (see FIGs. 7 and 10).
(claim 3)	The post-processing device according to Claim 1, 2Customer No.: 31561Docket No.: 107838-US-348Application No.: 17/151,687wherein when the medium is the thin paper, the amount of the gas blown against a trailing end portion of the medium in a direction in which the medium is transported is zero (see FIG.7; e.g. 70 gsm sheet).  
(claim 4)	The post-processing device according to Claim 1, wherein when the medium is thick paper (e.g. OHP) having a basis weight that is greater than or equal to a predetermined second threshold, the amount of the gas blown is less than when the medium is plain paper having a basis weight that is less than the second threshold (FIGs. 7 & 10).  
(claim 6)	The post-processing device according to Claim 3, wherein when the medium is thick paper (e.g. OHP) having a basis weight that is greater than or equal to a predetermined second threshold, the amount of the gas blown is less than when the medium is plain paper having a basis weight that is less than the second threshold (FIG.7).  
(claim 10)	An image forming apparatus 3 (FIG.9) comprising: a recording unit 20 comprising a marking unit including photoconductors and recording an image on a medium; an output unit 40 comprising output rollers and outputting the medium on which the image is recorded; a stacking unit 2 comprising an output tray 30 and on which the medium that is output is stacked; and a blow-out unit  comprising a blowing device at least including a fan 52, wherein the blow-out unit is disposed below the output unit and that blows gas toward the medium that is output, wherein an amount of the gas blown is adjusted in accordance with a type of the medium, wherein an amount of the gas blown toward a trailing end portion of a thin paper is less than an amount of the gas blown toward a trailing end portion of a plain paper, wherein the thin paper is the medium having a basis weight that is less than a predetermined first threshold, the plain paper is the medium having a basis weight that is greater than or equal to the first threshold (see FIGs. 7 & 10).  
(claim 11)	A post-processing device comprising: output means 40 comprising output rollers and outputting a medium;4Customer No.: 31561 Docket No.: 107838-US-348Application No.: 17/151,687stacking means comprising an output tray 30 and on which the medium that is output is stacked; and blow-out means comprising a blowing device 52 at least including a fan, wherein the blow-out means is disposed below the output means and that blows gas toward the medium that is output, wherein an amount of the gas blown is adjusted in accordance with a type of the medium, wherein an amount of the gas blown toward a trailing end portion of a thin paper is less than an amount of the has blown toward a trailing end portion of a plain paper, wherein the thin paper is the medium having a basis weight that is less than a predetermined first threshold, the plain paper is the medium having a basis weight that is greater than or equal to the first threshold (see FIGs. 7 & 10).  

Claim(s) 1, 3, 4, 6, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0052417 to MARUYAMA.

MARUYAMA teaches:
 (claims 1, 10 and 11)	An image forming apparatus 100 and post-processing device comprising: 
a recording unit 5 comprising a marking unit 5c including photoconductors and recording an image on a medium; 
an output unit 5e (as output means) comprising output rollers 55 and outputting a medium; 
a stacking unit (as stacking means) comprising an output tray 54 and on which the medium that is output is stacked; and 
a blow-out unit 6 (as blow-out means) comprising a blowing device at least including a fan 63, wherein the blow-out unit is disposed below the output unit and that blows gas toward the medium that is output [0040], 
wherein an amount of the gas blown is adjusted in accordance with a type of the medium [0060], 
wherein an amount of the gas blown toward a trailing end portion of a thin paper is less than an amount of the gas blown toward a trailing end portion of a plain paper (FIG.12), 
wherein the thin paper is the medium having a basis weight that is less than a predetermined first threshold X2, the plain paper is the medium having a basis weight that is greater than or equal to the first threshold (FIG.10);
(claim 3)	2Customer No.: 31561Docket No.: 107838-US-348Application No.: 17/151,687wherein when the medium is the thin paper, the amount of the gas blown against a trailing end portion of the medium in a direction in which the medium is transported is zero (FIG.12: duplex printing); 
(claim 4)	wherein when the medium is thick paper having a basis weight that is greater than or equal to a predetermined second threshold X3, the amount of the gas blown is less than when the medium is plain paper having a basis weight that is less than the second threshold (FIG.12: wind amount for thick in simplex printing is less that wind amount for average sheet in duplex printing); 
(claim 6)	wherein when the medium is thick paper having a basis weight that is greater than or equal to a predetermined second threshold X3, the amount of the gas blown is less than when the medium is plain paper having a basis weight that is less than the second threshold (FIG.12); and
(claims 12-14)	wherein the amount of the gas blown toward the trailing end portion of the thin paper is half of the amount of the gas blown toward the trailing end portion of the plain paper [0061].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0272456 to KURITA.
	Regarding claims 7 and 9, KURITA teaches the post-processing device according to claims 4 and 6, wherein when the medium is the thick paper (i.e. OHP), the amount of the gas blown is set to “weak” but does not explicitly suggest setting it to zero.  Since KURITA discloses alternative embodiments in which cooling can be can be controlled according to the type of paper by controlling a conveyance speed (First Embodiment) or a conveyance path length (Second Embodiment), it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to set the amount of the gas blown to zero and instead use an alternative cooling technique, for example adjusting the conveyance path length (see FIGs. 4 & 5), in a case of printing on OHP media.  With such modification power can be conserved in comparison with a case where the cooling fan is used.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 7, 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852